Case 2:20-cv-04451-MWF-MRW Document 90 Filed 12/22/20 Page 1 of 5 Page ID #:1796




   1    Terry W. Bird – Bar No. 49038
           tbird@birdmarella.com
   2    Dorothy Wolpert – Bar No. 73213
           dwolpert@birdmarella.com
   3    *Naeun Rim – Bar No. 263558
           nrim@birdmarella.com
   4    Shoshana E. Bannett – Bar No. 241977
           sbannett@birdmarella.com
   5
        Christopher J. Lee – Bar No. 322140
           clee@birdmarella.com
        Jimmy Threatt – Bar No. 325317
   6       jthreatt@birdmarella.com
        BIRD, MARELLA, BOXER,
   7    WOLPERT, NESSIM, DROOKS,
        LINCENBERG & RHOW, P.C.
   8    1875 Century Park East, 23rd Floor
        Los Angeles, California 90067-2561
   9    Telephone: (310) 201-2100
        Facsimile: (310) 201-2110
  10
        Peter J. Eliasberg – Bar No. 189110        Donald Specter – Bar No. 83925
  11       peliasberg@aclusocal.org                   dspecter@prisonlaw.com
        Peter Bibring – Bar No. 223981             Sara Norman – Bar No. 189536
  12       pbibring@aclusocal.org                     snorman@prisonlaw.com
        ACLU FOUNDATION OF                         PRISON LAW OFFICE
  13    SOUTHERN CALIFORNIA                        1917 Fifth Street
        1313 W 8th Street                          Berkeley, California 94710
  14    Los Angeles, CA 90017                      Telephone: (510) 280-2621
        Telephone: (213) 977-9500                  Facsimile: (510) 280-2704
  15    Facsimile: (213) 977-5297

  16    Attorneys for Plaintiff-Petitioners

  17
                             UNITED STATES DISTRICT COURT
  18
                           CENTRAL DISTRICT OF CALIFORNIA
  19

  20
         LANCE AARON WILSON; et al.,
  21
                                                     Case No. 2:20-cv-04451-MWF-MRW
                      Plaintiff-Petitioners,
  22
               vs.                                   JOINT SCHEDULING REQUEST
  23
         FELICIA L. PONCE, et al.,
  24
                      Defendant-Respondents.
  25
              In the Minute Order of December 16, 2020, the Court directed the parties “to
  26
       file a request for motion and trial-dates by next week if the mediation is
  27
       unsuccessful.” (Dkt. 89.) The mediation having been unsuccessful to resolve the
  28
Case 2:20-cv-04451-MWF-MRW Document 90 Filed 12/22/20 Page 2 of 5 Page ID #:1797




   1   parties’ disputes, they hereby submit proposed dates for motions and trial in this
   2   matter. The parties were unable to agree on a joint schedule, so the proposals are set
   3   forth separately.
   4   Petitioners’ proposal:
   5         On July 14, 2020, the Court “determine[d] that an independent site visit by a
   6   neutral inspector of FCI Terminal Island will inform the Court’s determination” on
   7   the Second Claim of Petitioners’ application for a temporary restraining order or
   8   preliminary injunction, regarding prison conditions. (Dkt. 58 at 12.) The Court
   9   “reserve[d] judgment on this issue until a neutral expert conducts a site visit of the
  10   facility and provides the Court with his or her findings” and appointed Dr. Michael
  11   Rowe as the expert. (Id.) Dr. Rowe performed the visit and issued his report, which
  12   was filed with the Court on August 24, 2020. (Dkt. 74-1.)
  13         Since that time, the parties have attempted to settle the prison conditions
  14   portion of this litigation. That attempt having failed, Petitioners seek a ruling on their
  15   TRO application regarding the Second Claim for prison conditions. However, more
  16   than four months have passed since the expert’s visit, and circumstances of the
  17   pandemic as well as knowledge of the coronavirus have changed considerably in that
  18   time. Petitioners believe that a supplemental site visit by the expert is essential to
  19   provide the Court with the information required to rule. Accordingly, we seek a quick
  20   return of the neutral expert (or another to be appointed if Dr. Rowe is unavailable).
  21   In order to narrow the scope of the expert’s review, Petitioners suggest that each party
  22   provide a list of clear questions for the expert to answer.
  23         Petitioners believe that an updated report by the neutral expert will narrow the
  24   issues for trial and allow for a significantly streamlined resolution.
  25         Further, Petitioners intend to file another application for temporary restraining
  26   order or preliminary injunction regarding testing of the staff and residents at Terminal
  27   Island. Accordingly, we propose the following dates:
  28         Briefing on surveillance testing TRO/preliminary injunction: filed January 11,
                                                   2
Case 2:20-cv-04451-MWF-MRW Document 90 Filed 12/22/20 Page 3 of 5 Page ID #:1798




   1                opposition January 25, reply February 1.
   2         Return visit by Court expert: by January 15 (new Court expert to be appointed
   3                if current one cannot meet timelines)
   4         Supplemental report and recommendations by Court expert regarding current
   5                conditions: January 29
   6         Simultaneous filing of supplemental briefing regarding current conditions on
   7                the prison conditions TRO/preliminary injunction: February 12
   8         Exchange witness lists: February 15
   9         Fact discovery cutoff: March 1
  10         Expert disclosure: March 1
  11         Depositions of experts: by March 29
  12         Trial: week of April 19
  13   Respondents’ proposal:
  14         Petitioners’ request that the Court-appointed expert conduct another site visit
  15   in January 2021 is unrealistic given the short timeframe and the state of emergency
  16   in California. Respondents further submit that it would not be productive for a
  17   revisit in January for an April trial date as suggested by Petitioners since the only
  18   remaining issue is the current conditions of confinement at Terminal Island.
  19   Respondents, moreover, object to any attempt to have any other inspector being
  20   appointed as a neutral expert.
  21         Rather, Respondents submit that Petitioners should file an amended complaint
  22   given the Court’s ruling that it did not have jurisdiction over the habeas claim. See
  23   Dkt. 41. Petitioners had the opportunity to appeal the Court’s habeas ruling, and in
  24   fact, did so, but then voluntarily dismissed the appeal. See Dkt. 62, 66, 83. The
  25   denial of Petitioners’ habeas claim is therefore law of the case, and any amended
  26   complaint cannot have a claim for habeas relief.
  27          Respondents propose that Petitioners file an amended complaint excluding
  28   any allegations pertaining to habeas relief and any claim for habeas relief.
                                                  3
Case 2:20-cv-04451-MWF-MRW Document 90 Filed 12/22/20 Page 4 of 5 Page ID #:1799




   1   Respondents would then have 14 days to respond to the amended complaint as
   2   provided for under Fed. R. Civ. P. 15(a)(3). Respondents submit that the parties can
   3   engage in discovery while the pleadings are being completed and the case is put at
   4   issue.
   5            As to Petitioners’ proposed TRO/preliminary injunction on “surveillance
   6   testing,” Respondents will oppose any such motion because Petitioners did not raise
   7   the issue of surveillance testing in the operative complaint. Nor would piecemeal
   8   litigation of discrete issues like this one be an efficient use of the Court’s time or
   9   result in the resolution of the case.
  10            Respondents therefore propose the following dates:
  11            Petitioners file amended complaint: January 11, 2021
  12            Respondents respond to amended complaint: January 25, 2021
  13            Fact discovery cutoff: March 1, 2021
  14            Initial expert disclosure: March 1, 2021
  15            Rebuttal expert disclosure: April 5, 2021
  16            Expert discovery cutoff: April 26, 2021
  17            Summary judgment hearing cutoff: June 7, 2021
  18            Pretrial Conference: July 13, 2021
  19            Bench Trial: July 27, 2021 (est. 2-4 days)
  20

  21
       DATED: December 22, 2020                Bird, Marella, Boxer, Wolpert, Nessim,
                                               Drooks, Lincenberg & Rhow, P.C.
  22
                                               By:         /s/ Naeun Rim
  23
                                                     Naeun Rim
  24                                                 Attorneys for Plaintiff-Petitioners
  25

  26   DATED: December 22, 2020                Donald Specter
                                               Sara Norman
  27
                                               Prison Law Office

  28                                           By:         /s/ Sara Norman
                                                      4
Case 2:20-cv-04451-MWF-MRW Document 90 Filed 12/22/20 Page 5 of 5 Page ID #:1800



                                                  Sara Norman
   1                                              Attorneys for Plaintiff-Petitioners
   2

   3
        Dated: December 22, 2020               NICOLA T. HANNA
   4                                           United States Attorney
                                               DAVID M. HARRIS
   5                                           Assistant United States Attorney
                                               Chief, Civil Division
   6                                           JOANNE S. OSINOFF
                                               Assistant United States Attorney
   7                                           Chief, General Civil Section
   8
                                               /s/ Chung H. Han
   9                                           CHUNG H. HAN*
                                               Assistant United States Attorney
  10                                           Attorneys for Respondents
  11

  12   * Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and on
       whose behalf the filing is submitted, concur in the filing’s content and have
  13   authorized the filing.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27
  28
                                                   5
